Exhibit 10.71
FIRST AMENDMENT TO THE DYNEGY INC. COMPREHENSIVE
WELFARE BENEFITS PLAN
WHEREAS, Dynegy Inc., Illinova Corporation (“Illinova”), Illinova Generating
Company and Ameren Corporation (“Ameren”) entered into that certain Stock
Purchase Agreement under which Ameren will acquire all of the outstanding common
and preferred stock of Illinois Power Company (“IPC”) owned by Illinova; and
WHEREAS, effective immediately prior to the “Closing Date,” as such term is
defined under Section 2.4 of the Agreement (the “Closing Date”), IPC will cease
to be a “Participating Employer” under the Dynegy Inc. Comprehensive Welfare
Benefits Plan, effective as of January 1, 2002, as amended (the “Plan”);
NOW, THEREFORE, in consideration of the above premises, the Plan shall be, and
hereby is amended in the following respects, effective immediately prior to the
Closing Date:
I.
Effective immediately prior to the Closing Date, IPC shall, pursuant to
Section 9.6(e) of the Plan, cease to be a “Participating Employer” under the
Plan (and all “Constituent Benefit Programs,” as such term is defined in
Section 1.1(10) of the Plan, thereunder) and any individual who is an employee
of IPC and who is not a participant in the Plan as of the day preceding the
Closing Date will not be eligible to become a participant in the Plan. As of the
Closing Date, no Transferred Employees (within the meaning of the Agreement) or
any other employee, former employee, or Retiree (within the meaning of the
Agreement) of IPC will participate in the Plan, other than as required by
applicable law or as expressly required by and subject to all limitations and
conditions of the Agreement. As of the Closing Date, no current or former
employee of IPC, including, any Retiree, shall be an “Eligible Employee” under
the Plan.

 

 



--------------------------------------------------------------------------------



 



II.
Appendix B to the Plan is hereby amended by deleting any and all references to
“Illinois Power Company” as a “Participating Employer” in Sections I through VI,
VIII, X and XI.
III.
Section Xll of Appendix B is hereby amended by revising all references to the
name of the plan described in Section Xll to “Dynegy Inc. Health Care Spending
Account Program for Employees Covered Under a Collective Bargaining Agreement”.
All references to “Illinois Power Company” are hereby deleted. No rights or
obligations under Section Xll shall be affected by reason of amending this
Section XII.
IV.
Section XIII of Appendix B is hereby amended by revising all references to the
name of the plan described in Section XIII to “Dynegy Inc. Dependent Care
Spending Account Program for Employees Covered Under a Collective Bargaining
Agreement”. No rights or obligations under Section XIII shall be affected by
reason of amending this Section XIII.
V.
Section XIV of Appendix B is hereby amended by revising all references to the
name of the plan described in Section XIV to the “Dynegy Inc. Section 125
Flexible Benefits Program for Employees Covered Under a Collective Bargaining
Agreement”. All references to “Illinois Power Company” are hereby deleted. No
rights or obligations under Section XIV shall be affected by reason of amending
this Section XIV.

 

2



--------------------------------------------------------------------------------



 



VI.
As of the Closing Date, the unused balance of any Health Care Spending Account
and/or Dependent Care Spending Account of each Transferred Employee under a
Constituent Benefit Program shall be transferred to a similar, tax-qualified
account sponsored by Ameren in accordance with Section 6.2(d)(vii) of the
Agreement.
VII.
Section XVI of Appendix B is hereby amended by deleting any and all references
to “Illinois Power Company” as a “Participating Employer” and deleting the
references to the “Illinois Power Company Welfare Benefit Trust for Salaried
Retirees” and the “Illinois Power Company Welfare Benefit Trust for Retirees
Covered by a Collective Bargaining Agreement” as “Constituent Benefit Plan
Documents”.
VIII.
Except as modified herein, the Plan shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned has caused this First Amendment to the Plan
to be executed this 29 day September 2004, to be effective as provided above.

            DYNEGY INC.
      By:   /s/ J. Kevin Blodgett         J. Kevin Blodgett       Title:  Sr.
Vice President, Human Resources  

 

3